Citation Nr: 0214213	
Decision Date: 10/11/02    Archive Date: 10/17/02

DOCKET NO.  02-02 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to an increased evaluation for the service-
connected post-traumatic stress disorder (PTSD) with 
generalized anxiety disorder and panic disorder.  



REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1967 to August 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision by the RO 
that increased the rating for his service-connected 
psychiatric disability to 10 percent, effective on June 20, 
2000.  

The veteran elected, and was afforded, a video-conference 
hearing at the RO, before the undersigned Member of the 
Board, sitting in Washington, D.C., in May 2002.  



FINDINGS OF FACT

1.  All relevant identified evidence necessary to an 
equitable disposition of the claim has been received.  

2.  The service-connected PTSD with generalized anxiety 
disorder and panic disorder is shown to be productive of a 
disability picture that more nearly approximates that of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
panic attacks more than once a week; disturbances of 
motivation and mood; and difficulty in establishing effective 
work and social relationships.  



CONCLUSION OF LAW

The criteria for the assignment of a 50 percent rating for 
the service-connected PTSD with generalized anxiety disorder 
and panic disorder have been met.  38 U.S.C.A. § 1155 5100, 
5102, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.125, 4.126, 4.130 including Diagnostic 
Code 9411 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West Supp. 2002).  

In pertinent part, it includes an enhanced duty on the part 
of VA to notify a claimant of the evidence needed to 
substantiate a claim, 38 U.S.C.A. § 5103, and defines the 
obligation of VA with respect to its duty to assist the 
claimant.  38 U.S.C.A. § 5103A.  VCAA is applicable to all 
claims filed on or after the date of its enactment, or filed 
before the date of enactment and not final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7(a), 114 Stat. 2099 (2000); 38 U.S.C.A. § 5107, Historical 
and Statutory Notes (Effective and Applicability Provisions).  

The regulations implementing the VCAA (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326).  The VCAA and the 
implementing regulations pertinent to the issue on appeal are 
liberalizing and are therefore applicable to the issue on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

After a careful review of the record, the Board determines 
that VA has satisfied both duties to notify and assist the 
veteran.  

First, the veteran was repeatedly informed in the rating 
decision and the statement of the case, as well as in 
specific development letter requests, notices, and the May 
2001 VCAA notice letter, of the evidence and information 
necessary to substantiate his claim, what evidence VA had or 
would attempt to obtain on his behalf, what evidence or 
information he needed to provide to VA, and of the 
ramifications of the failure to obtain any needed information 
or evidence.  

Thus, the Board concludes that this action satisfies VA's 
duty to notify the veteran in the instant claim for an 
increased evaluation for the service-connected psychiatric  
disorder in the instant case.  

Second, the Board notes that the veteran's service medical 
records and VA outpatient treatment records have been 
associated with the claims folder.  The veteran has also been 
afforded a VA examination on this issue in response to his 
claim and a hearing before the undersigned Member of the 
Board.  Despite the information provided to the veteran as 
outlined hereinabove, the veteran has not indicated that any 
additional information or evidence exists, which is pertinent 
to this claim, but has not yet been obtained.  

Thus, because the RO informed the veteran of the new VCAA 
considerations, solicited evidence without additional 
productive responses from the veteran, see Wood v. Derwinski, 
1 Vet. App. 190 (1991) (duty to assist not always one-way 
street, if a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence), considered his claim again in light of the new 
requirements, most recently in the February 2002 Statement of 
the Case, and fully assisted him to the best of VA's ability, 
the Board concludes that no further action on this question 
is necessary under the facts and circumstances of the instant 
case.  

Historically, the veteran served in the Republic of Vietnam, 
and review of his DD 214 reflects that he was awarded the 
Combat Infantryman Badge, which is indicative of combat 
service, in addition to the National Defense Service medal, 
Vietnam Service Medal with 2 Bronze Service Stars, and the 
Republic of Vietnam Campaign Medal.  

A careful review of the record also shows that the veteran 
was injured in a land mine explosion in March 1968, and that 
he is also currently service-connected for fragment wounds to 
the right arm, right thigh, and scalp, as well as for scar 
residuals of his left thigh.  

In a November 1970 rating decision, service connection was 
established for an anxiety disorder, evaluated at that time 
as no percent disabling, effective in August 1969.  

The veteran submitted a claim for an increased evaluation in 
October 2000.  In essence, the veteran claims that his 
service-connected psychiatric disorder results in substantial 
social impairment, an inability to get along with others at 
work and at home, increased irritability, anger, and violent 
outbursts, as well as sleep disturbances, and impairment in 
motivation and mood.  

It was also noted that the veteran had been underreporting 
his symptomatology and had been receiving consistent 
treatment at VA facilities for approximately the last 3 years 
for his service-connected condition.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  

Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  

Additionally, with respect to mental disorders, 38 C.F.R. 
§ 4.126 provides that when evaluating a mental disorder, the 
rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. § 4.126(a).  

Further, when evaluating the level of disability from a 
mental disorder, the rating agency will consider the extent 
of social impairment, but shall not assign an evaluation 
solely on the basis of social impairment.  38 C.F.R. 
§ 4.126(b).  

Specifically, 38 C.F.R. § 4.130, Diagnostic Code 9411 reads 
as follows:

100%  Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation  or own name.  

70%  Occupational and social impairment, 
with deficiencies in most areas, such as 
work, school, family relations judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence) 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  

50%  Occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g. retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing 
effective work and social relationships.  

30%  Occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods of 
inability to perform occupational tasks 
(although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), due 
to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, and mild memory loss (such as 
forgetting names, directions, recent 
events).

10%  Occupational and social impairment 
due to mild or transient symptoms that 
decrease work efficiency and ability to 
perform occupational tasks only during 
periods of significant stress, or 
symptoms controlled by continuous 
medication.  

38 C.F.R. § 4.130, Diagnostic Code 9411.  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate it.  38 U.S.C.A. § 7104(a).  The 
Secretary shall consider all information and lay and medical 
evidence of record in a case before the Secretary with 
respect to benefits under laws administered by the Secretary.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 
4.3.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

The Board notes that the veteran's service-connected 
disability was initially characterized as an anxiety 
disorder, and is now characterized as PTSD with generalized 
anxiety disorder and panic disorder; however the Board has 
considered all of the veteran's symptomatology when 
evaluating his service-connected disability.  See 38 C.F.R. 
§ 4.125.  

After a careful review of the record, the Board determines 
that the veteran's service-connected disability most nearly 
approximates the criteria for the assignment of a 50 percent 
evaluation under Diagnostic Code 9411 and 38 C.F.R. § 4.130.  

That is, review of the veteran's monthly VA outpatient 
reports, the additional studies and examinations conducted in 
connection with that treatment, the May 2001 VA examination 
report, as well as the veteran's testimony during his video-
conference hearing before the undersigned Member of the Board 
in May 2002, shows a disability picture that is most 
consistent with a 50 percent evaluation under Diagnostic Code 
9411, but one that does not meet the criteria for the 
assignment of a higher rating.  

The record shows that the veteran manifests regular 
nightmares, impairment in motivation, mood, affect; panic 
attacks, hyperviligence and irritability.  The veteran 
reported that he usually carries a weapon for protection.  

Specifically, the veteran dreams about the Republic of 
Vietnam and his combat experiences nightly, and has had to 
install plywood over his bedroom windows, because he awoke 
from one of these dreams and shot through his windows.  His 
motivation is impaired to the extent that he no longer enjoys 
the hobbies he spoke of at his 1970 VA compensation and 
pension examination.  His mood ranges include somber, 
anxious, dysphoric and eurythermic.  His affect has been 
described as flat and congruent.  He has also been noted to 
be tangential.  

He also manifests occasional homicidal dreams, homicidal 
ideations, suicidal ideation and hostile outbursts.  

The Board determines that this disability picture is most 
consistent with occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; panic attacks more than once a week; 
disturbances of motivation and mood; and difficulty in 
establishing effective work and social relationships.  

However, the Board also notes that a review of these records 
also reflects that the veteran did appear to manifest some 
improvement in symptomatology subsequent to medication 
management therapy being initiated at the initiation of his 
VA treatment, approximately 3 years ago.  

Specifically, the evidence does not show that a disability 
rating in excess of 50 percent is warranted, at any time.  
Although it has been noted that the veteran underreported his 
symptoms, it has also been found by at least one of those 
examiners that the veteran's GAF scale score was 55.  

A review of the record shows that the veteran has 
consistently been evaluated with good hygiene, normal speech, 
good judgment and good insight and abstract thinking.  
Although homicidal and suicidal ideations were at least twice 
noted, they were also denied on many other occasions.  

The veteran reported having improved symptomatology in 
conjunction with medication management and therapy and stated 
that he could not recall looking forward to a Christmas until 
this treatment was initiated.  

Although he has testified to significant impairment in social 
function, a rating can not be assigned on this criterion 
alone.  38 C.F.R. § 4.126(b).  His panic attacks were noted 
to have decreased in frequency.  

Thus, the totality of the evidence does not show deficiencies 
in most areas, due to such symptoms as: obsessional rituals 
which interfere with routine activities; speech that is 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or inability to 
establish and maintain effective relationships, so that a 
rating higher than a 50 percent rating would be warranted in 
this case.  

Therefore, the Board determines that the assignment of a 50 
percent evaluation, but not greater, is warranted for the 
veteran's service-connected PTSD with generalized anxiety 
disorder and panic disorder.  



ORDER

An increased rating of 50 percent for the service-connected 
PTSD with generalized anxiety disorder and panic disorder is 
granted, subject to the regulations governing the 
disbursement of monetary benefits.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.  

 

